          Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 1 of 20



 1   Erin Rose Ronstadt, SBN 028362
     Clayton Warren Richards, SBN 029054
 2   RONSTADT LAW, PLLC
     P.O. Box 34145
 3   Phoenix AZ 85067
     Phone: (602) 615-0050
 4   Fax: (602) 761-4443
     erin@ronstadtlaw.com
 5   clayton@ronstadtlaw.com
 6   Attorneys for Plaintiff
 7                         IN THE UNITED STATES DISTRICT COURT

 8                               FOR THE DISTRICT OF ARIZONA

 9   Raymond A. Ortega,                                    No.
10                                            Plaintiff,
     v.
11                                                                     COMPLAINT
     The Airport and Aviation
12   Professionals, Inc. Group Disability
     Plan, an ERISA benefit plan; Unum
13   Life Insurance Company of America,
     a plan fiduciary; and Airport and
14   Aviation Professionals, Inc., a plan
     administrator,
15
                                          Defendants.
16
17             For his claims against the Airport and Aviation Professionals, Inc. Group Disability
18   Plan (the “Plan”); Unum Life Insurance Company of America (“Unum”), a plan fiduciary;
19   and Airport and Aviation Professionals, Inc. (“AvAir Pros”), a plan administrator and
20   fiduciary (collectively, “Defendants”), Plaintiff Raymond A. Ortega (“Mr. Ortega” or
21   “Plaintiff”) alleges as follows:
22                                      Jurisdiction, Venue, and Parties
23        1.   This action arises under the Employee Retirement Income Security Act of 1974, 29
24   U.S.C. §§ 1001 et seq. (“ERISA”).
25        2.   The Plan is a purported ERISA benefit plan established and maintained by AvAir
26   Pros for the benefit of its employees.
27        3.   AvAir Pros is the Plan Sponsor, Plan Administrator, a Plan fiduciary, and the
28   employer.
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 2 of 20



                                              1      4.      Mr. Ortega was a participant and beneficiary of the Plan as an employee of AvAir
                                              2   Pros.
                                              3      5.      Unum is a third-party claims administrator for the Plan.
                                              4      6.      Unum is a Plan fiduciary.
                                              5      7.      Under the Plan, Unum insures eligible employees of AvAir Pros for short-term
                                              6   disability (“STD”) and long-term disability (“LTD”) benefits pursuant to Policy Number
                                              7   68482-001 (the “Policy”).
                                              8      8.      At the time Mr. Ortega sought LTD benefits under the Plan, Unum administered
                                              9   claims for AvAir Pros under the Plan, acted on behalf of the Plan, and acted as an agent of
                                             10   AvAir Pros and the Plan to make final decisions regarding the payment of disability benefits
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   for the Plan.
      RONSTADT LAW, PLLC




                                             12      9.      AvAir Pros and Unum have a duty to administer the Plan prudently and in the best
              (602) 615-0050




                                             13   interests of all Plan participants and beneficiaries.
                                             14      10. Mr. Ortega currently resides in Pinal County, Arizona and has been a resident of
                                             15   Pinal County at all times since becoming a Plan participant.
                                             16      11. The Plan and AvAir Pros have their principal places of business in the State of
                                             17   Florida.
                                             18      12. Unum has its principal place of business in the State of Maine.
                                             19      13. Defendants Unum and the Plan are licensed and authorized to do business in Pinal
                                             20   County, Arizona, and reside and are found within Pinal County within the meaning of the
                                             21   jurisdiction and venue provisions of ERISA, 29 U.S.C. § 1132 and 28 U.S.C. § 1391.
                                             22      14. This Court has jurisdiction over the subject matter of this action under ERISA, 29
                                             23   U.S.C. §§ 1132(a), 1132(e)(1), and 28 U.S.C. §§ 2201-02 (declaratory judgments).
                                             24      15. Venue is proper in this Court under ERISA, 29 U.S.C. § 1132(e)(1) and 28 U.S.C. §
                                             25   1391(b).
                                             26                                    GENERAL ALLEGATIONS
                                             27                                          Mr. Ortega’s Disability
                                             28      16. Mr. Ortega suffers from respiratory and cardiac medical conditions.
                                                                                                  -2-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 3 of 20



                                              1      17. His medical conditions cause a host of symptoms that severely diminish his physical
                                              2   abilities and capacity to work.
                                              3      18. These symptoms include shortness of breath with minimal physical exertion,
                                              4   fatigue, swelling in his lower extremities, and weakness.
                                              5      19. Mr. Ortega’s treating specialist physicians and other providers have verified and
                                              6   confirmed his medical conditions using objective diagnostic testing.
                                              7      20. Mr. Ortega’s medical conditions are Disabling.
                                              8                                     Mr. Ortega’s Employment
                                              9      21. In 2017, AvAir Pros hired Mr. Ortega as an Assistant Project Manager.
                                             10      22. At the time his Disability began, Mr. Ortega worked for AvAir Pros as an Assistant
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   Project Manager.
      RONSTADT LAW, PLLC




                                             12      23. Mr. Ortega’s primary functions in this job were to perform daily construction site
              (602) 615-0050




                                             13   walk-throughs and oversight with relevant government agencies and others; quality control;
                                             14   on-site coordination of team efforts to ensure timely completion of work tasks; inspection
                                             15   of construction project components; and to track and manage progress for daily and weekly
                                             16   reporting.
                                             17      24. The onsite field work exposed Mr. Ortega to various environmental hazards
                                             18   including construction, drywall, and insulation dust; exhaust, welding, paint, or adhesive
                                             19   fumes; noise; uneven work surfaces; and high ambient temperatures of over 100 degrees
                                             20   Fahrenheit.
                                             21      25. On an average day, Mr. Ortega would be on his feet for about seven hours.
                                             22      26. Mr. Ortega’s onsite field duties comprised about 90% of his average workday.
                                             23      27. The in-office component of Mr. Ortega’s job required sending reports and emails
                                             24   for the remaining time.
                                             25      28. On the morning of November 5, 2019, as Mr. Ortega was performing field
                                             26   inspections, he began experiencing dizziness, lightheadedness, a sensation of heart fluttering
                                             27   in his chest, general weakness, and heavy perspiration.
                                             28      29. Mr. Ortega’s supervisor and coworker noticed he was in distress and called 911.
                                                                                                -3-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 4 of 20



                                              1      30. An ambulance took Mr. Ortega to Banner University Medical Center, and he was
                                              2   hospitalized.
                                              3      31. Upon admission to the hospital, Mr. Ortega’s heart rate exceeded 100 beats per
                                              4   minute.
                                              5      32. Mr. Ortega was discharged after 24 hours of observation, but he continued to
                                              6   experience symptoms of shortness of breath, fatigue, and sleeplessness in the days and
                                              7   weeks ahead.
                                              8      33. Mr. Ortega missed many days of work in November and December 2019 due to
                                              9   persistent, debilitating symptoms.
                                             10      34. On January 2, 2020, Mr. Ortega suffered another flare-up of his pulmonary
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   condition, for which he sought appropriate medical treatment.
      RONSTADT LAW, PLLC




                                             12      35. Mr. Ortega needed work rest and a period of recuperation to improve his
              (602) 615-0050




                                             13   symptoms and to allow his medications to take their course.
                                             14      36. On January 14, 2020, at the direction of his treating provider, Mr. Ortega applied
                                             15   for STD benefits administered by Unum.
                                             16      37. Mr. Ortega’s application for benefits was accompanied by a statement from his
                                             17   treating provider who noted he needed to stop working due to his medical conditions.
                                             18      38. Unum paid Mr. Ortega’s STD benefits claim through the end of March 2020, the
                                             19   maximum benefit period for those benefits, and reviewed his claim for LTD eligibility.
                                             20                                    Mr. Ortega’s LTD Benefits
                                             21      39. The Policy governing Mr. Ortega’s LTD claim is an own-occupation policy,
                                             22   meaning Mr. Ortega must only prove he is incapable of performing the material and
                                             23   substantial duties of his regular occupation.
                                             24      40. The Policy defines “Disability” as follows: “[Y]ou are limited from performing the
                                             25   material and substantial duties of your regular occupation due to your sickness or injury; and
                                             26   you have a 20% or more loss in your indexed monthly earnings due to the same sickness or
                                             27   injury; and during the elimination period, you are unable to perform any of the material and
                                             28   substantial duties of your regular occupation.”
                                                                                                  -4-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 5 of 20



                                              1      41. The Policy defines “limited” as “what you cannot or are unable to do.”
                                              2      42. The Policy defines “material and substantial duties” as those duties “normally
                                              3   required for the performance of your regular occupation; and cannot be reasonably omitted
                                              4   or modified. . .”
                                              5      43. The Policy definition of “regular occupation” is “the occupation you are routinely
                                              6   performing when your disability begins.”
                                              7      44. In an internal claim note dated April 21, 2020, Unum’s Disability Benefits Specialist
                                              8   (“DBS”) stated: “Based on [Mr. Ortega’s] noted multiple complaints, testing, and continued
                                              9   need for follow-up and testing, it is reasonable to support [his] inability to return to his prior
                                             10   level of functional capacity from the [date of disability] until at least current.”
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      45. The DBS referred Mr. Ortega’s claim to a vocational consultant to contact Mr.
      RONSTADT LAW, PLLC




                                             12   Ortega’s employer to determine if he could work remotely from home.
              (602) 615-0050




                                             13      46. In response to Unum’s inquiry, a representative of AvAir Pros explained, “Ray
                                             14   Ortega’s responsibilities center around field construction oversight and coordination. His
                                             15   role requires daily site walkthroughs to track and manage contractor progress including the
                                             16   development of daily and weekly site observation reports. Coordination and communication
                                             17   of logistics plans, phasing plans and schedule updates with the contractor and stakeholders,
                                             18   are a regular occurrence and require visibility to the construction and potential operational
                                             19   impact. Two components of the program are in the closeout phase which include punch list
                                             20   work, final permit walkthroughs and coordination with the owner’s operation. Working
                                             21   remotely cannot be accommodated for this role/activities.”
                                             22      47. Unum awarded Mr. Ortega’s LTD claim in a letter dated April 22, 2020.
                                             23      48. In that letter, Unum stated: “Our evaluation of your medical restrictions and
                                             24   limitations includes a review of your medical records. As we perform our review of your
                                             25   claim, it is your right, or the right of your attending physician, either directly or through
                                             26   your representative, to request an ‘independent medical examination’ (IME) should
                                             27   opinions differ on the degree of medical impairment. Any such request will be evaluated
                                             28   under our IME protocol and guidelines including consideration of whether our decision is
                                                                                                  -5-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 6 of 20



                                              1   related to your medical condition. We will consider your request in a timely manner and
                                              2   provide you with our response in writing.”
                                              3      49. At that time, according to internal vocational analyses, Unum improperly classified
                                              4   Mr. Ortega’s past work as sedentary work requiring mostly sitting and only occasional
                                              5   standing or walking.
                                              6      50. By the end of May 2020, Mr. Ortega’s LTD claim had been referred for a “Clinical
                                              7   Analysis” based on “current stable status and [the restrictions and limitations] provided.”
                                              8      51. In a June 2, 2020 vocational opinion, Unum’s vocational consultant incorrectly
                                              9   classified Mr. Ortega’s job of Assistant Project Manager as a sedentary job requiring only
                                             10   “occasional” standing and walking, i.e., standing and walking for no more than two-and-a-
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   half hours per day combined.
      RONSTADT LAW, PLLC




                                             12      52. Unum’s Clinical Consultant used the inaccurate vocational opinion to state “it is
              (602) 615-0050




                                             13   uncertain as to what would preclude [Mr. Ortega] from returning to his prior level of
                                             14   functional capacity.”
                                             15      53. Unum then forwarded Mr. Ortega’s claim to a peer review consultant with a
                                             16   background in family medicine, Dr. Tammy Lovette, who asserted Mr. Ortega had no
                                             17   functional limitations which would preclude sedentary work.
                                             18      54. Before she issued her report, however, Dr. Lovette sent correspondence to PA-C
                                             19   Brittany Johnson, Mr. Ortega’s treating provider, regarding whether Mr. Ortega could
                                             20   perform sedentary work.
                                             21      55. PA-C Johnson replied in writing the very next day that Mr. Ortega could not
                                             22   perform sedentary work.
                                             23      56. PA-C Johnson explained: “While [Mr. Ortega’s] [atrial fibrillation] is stable, he is still
                                             24   having issues with his [chronic obstructive pulmonary disease]. We have tried several
                                             25   inhalers, and while they help, he continues to have shortness of breath with very minimal
                                             26   physical activity and oxygen levels frequently in the low 90s. He has been trying to follow-
                                             27   up with a pulmonologist but due to COVID this has been difficult. He was given a new
                                             28   referral at [his] appointment today.”
                                                                                                -6-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 7 of 20



                                              1      57. In her internal report, which Unum did not share with Mr. Ortega prior to
                                              2   summarily terminating his benefits without notice or warning, Dr. Lovette stated: “I have
                                              3   considered the utility of having the insured undergo an independent medical review and
                                              4   examination. However, I found the information in the file to be sufficient for analysis as
                                              5   above.”
                                              6      58. After procuring Mr. Ortega’s most recent pulmonology treatment note, Unum
                                              7   forwarded Dr. Lovette’s report to its Designated Medical Officer, Dr. Neil Greenstein, who
                                              8   concurred with Dr. Lovette’s opinion in a two-page report.
                                              9      59. On June 26, 2020, Unum terminated Mr. Ortega’s LTD claim (the “Denial”).
                                             10      60. In the Denial, Unum relied on the opinions of Drs. Lovette and Greenstein and the
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   June 8, 2020 report of its vocational consultant, Thomas Waymire, M.S., C.R.C.
      RONSTADT LAW, PLLC




                                             12      61. Unum did not provide Mr. Ortega with any notice that his claim was under an
              (602) 615-0050




                                             13   ongoing eligibility review.
                                             14      62. During the review, Unum did not offer Mr. Ortega to be examined by an IME,
                                             15   although it was his contractual right to request one under these circumstances.
                                             16      63. At the time it denied benefits, Unum improperly characterized Mr. Ortega’s job was
                                             17   properly classified as sedentary work.
                                             18      64. On July 29, 2020, Mr. Ortega appealed the Denial without the assistance of counsel
                                             19   (the “Appeal”).
                                             20      65. He noted that Unum had failed to provide him with an opportunity to request an
                                             21   IME prior to terminating his benefits and had mischaracterized his regular occupation.
                                             22      66. He submitted additional medical evidence from his cardiologist and primary care
                                             23   doctor, as well as medical literature regarding his medication side effects.
                                             24      67. In a letter dated September 3, 2020, Unum provided Mr. Ortega with evidence
                                             25   supporting the termination of his benefits, which it had gathered during the review of his
                                             26   Appeal.
                                             27
                                             28

                                                                                                 -7-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 8 of 20



                                              1      68. This evidence included the August 26, 2020 vocational file review from Unum
                                              2   consultant Shannon O’Kelley and the September 2, 2020 opinion from medical consultant
                                              3   Beth Schnars, M.D.
                                              4      69. The secondary vocational file review noted that Mr. Ortega’s work should be
                                              5   characterized as light work, not sedentary, due to the necessary standing and walking
                                              6   requirements.
                                              7      70. The very next day, Unum sent a letter to Mr. Ortega, stating it was obtaining an
                                              8   IME.
                                              9      71. Mr. Ortega retained counsel to assist with his response.
                                             10      72. In a letter dated September 16, 2020, Mr. Ortega’s counsel requested immediate
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   reinstatement of Mr. Ortega’s benefits and noted his objection to participation in an IME
      RONSTADT LAW, PLLC




                                             12   during the appeals process.
              (602) 615-0050




                                             13      73. Unum’s desire to schedule an IME after the Denial demonstrates it did not fully
                                             14   and fairly investigate the LTD claim before terminating benefits. In fact, Unum did not
                                             15   even have an accurate understanding of Mr. Ortega’s regular occupation when evaluating
                                             16   the claim, which is reversible error.
                                             17      74. On December 8, 2020, Mr. Ortega responded to Unum’s adverse evidence through
                                             18   counsel (the “Response”).
                                             19      75. With the Response, Mr. Ortega submitted significant new documentation
                                             20   supporting his Disability, including a two-day independent functional capacity evaluation
                                             21   (“FCE”) report, updated medical records, a vocational opinion from an outside expert, a
                                             22   journal of home blood oxygen readings, and a personal statement.
                                             23      76. Of note, the independent FCE indicated Mr. Ortega’s blood oxygen levels dropped
                                             24   to “dangerously low levels” during testing.
                                             25      77. In a report exceeding 20 pages, the FCE examiner exhaustively noted a multitude of
                                             26   significant clinical signs supporting the need for workplace limitations – limitations that
                                             27   precluded Mr. Ortega from performing his regular occupation.
                                             28

                                                                                                -8-
                                                     Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 9 of 20



                                              1      78. The FCE examiner ultimately concluded that “Mr. Ortega is UNABLE to perform
                                              2   the physical demands of his most recent work as an Assistance Project Manager or ANY
                                              3   other work including all types of SEDENTARY work on a regular and consistent basis (i.e.,
                                              4   full time).” (emphasis in original.)
                                              5      79. Unum forwarded this evidence to Dr. Schnars, who summarily reaffirmed her initial
                                              6   opinion.
                                              7      80. On December 16, 2020, Unum forwarded Dr. Schnars’ report to Mr. Ortega for
                                              8   comment.
                                              9      81. In that correspondence, Unum stated, “[a]ny provided information should be time
                                             10   relevant to when your client’s benefits ended on June 26, 2020.”
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      82. On January 15, 2021, Mr. Ortega responded through counsel (the “Second
      RONSTADT LAW, PLLC




                                             12   Response.”)
              (602) 615-0050




                                             13      83. The Second Response included an addendum report from the FCE examiner.
                                             14      84. In his four-page addendum, the FCE examiner explained: “The functional
                                             15   limitations revealed during [Mr. Ortega’s] FCE on October 28, 2020 and October 29, 2020
                                             16   are chronic in nature, and date back to at least when he first went off work on January
                                             17   2, 2020.” (emphasis added).
                                             18      85. Four days later, on January 19, 2021, Unum denied Mr. Ortega’s Appeal (the “Final
                                             19   Denial”).
                                             20      86. Unum relied on Dr. Schnars’ earlier reports in the Final Denial.
                                             21      87. Unum did not provide Dr. Schnars, or any other physician consultant, with the
                                             22   FCE evaluator’s January 12, 2021 addendum report.
                                             23      88. Unum fabricated new reasons for terminating Mr. Ortega’s claim by noting AvAir
                                             24   Pros placed him on a Performance Improvement Plan in November 2019, insinuating that
                                             25   Mr. Ortega was not Disabled but instead out of work due to performance issues.
                                             26      89. Contrary to Unum’s claims, AvAir Pros granted Mr. Ortega a performance award
                                             27   consisting of a cash bonus and stock conversion units in October 2019.
                                             28

                                                                                               -9-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 10 of 20



                                              1      90. AvAir Pros based the performance award, in part, on “an assessment of individual
                                              2   employee contributions to the overall success of [AvAir Pros] during the review period.”
                                              3      91. Mr. Ortega has not worked since January 2, 2020 due to his Disability.
                                              4      92. Mr. Ortega cannot perform the material and substantial duties of his regular
                                              5   occupation and therefore comes within the definition of Disability under the Plan.
                                              6      93. Mr. Ortega exhausted his administrative remedies and timely filed this lawsuit.
                                              7                                          COUNT I
                                                                               (Recovery of LTD Plan Benefits)
                                              8                                (Defendants Unum and the Plan)
                                              9      94. All other paragraphs are incorporated by reference.
                                             10      95. The Plan is an Employee Welfare Benefit Plan as defined in ERISA, 29 U.S.C. §
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   1002.
      RONSTADT LAW, PLLC




                                             12      96. The Plan represents LTD coverage and a promise to provide LTD benefits until
              (602) 615-0050




                                             13   Mr. Ortega is no longer Disabled under the terms of the Plan.
                                             14      97. Mr. Ortega continues to be Disabled from his regular occupation or any other
                                             15   occupation.
                                             16      98. Mr. Ortega has claimed the benefits under the Plan to which he is entitled.
                                             17      99. Defendants Unum and the Plan wrongfully terminated those benefits.
                                             18      100. Mr. Ortega reasonably expected that his medical conditions met the requirements of
                                             19   Disability as defined by the Plan and that he would receive benefits under the Plan until he
                                             20   reaches age 65, or until he was no longer Disabled.
                                             21      101. Unum and the Plan’s collective conduct was arbitrary, capricious, an abuse of
                                             22   discretion, not supported by substantial evidence, and clearly erroneous.
                                             23      102. Although the Policy states Unum has discretion with respect to determining
                                             24   eligibility and to interpret the Plan, under ERISA, that can only be true if the Plan reserved
                                             25   that discretion to the Plan Administrator, the Plan terms provide a mechanism for the Plan
                                             26   Administrator to delegate that discretion, and there is evidence that the discretion was
                                             27   delegated in accordance with the terms of the Plan.
                                             28

                                                                                                -10-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 11 of 20



                                              1      103. On information and belief, there is no written Plan document that reserves
                                              2   discretion to the Plan Administrator or contains terms by which discretion can be delegated,
                                              3   and therefore, under ERISA, discretion could not be delegated to Unum.
                                              4      104. Even if AvAir Pros properly delegated discretionary authority to Unum, in light of
                                              5   Unum’s wholesale and flagrant procedural violations of ERISA, Mr. Ortega should be
                                              6   entitled to de novo review. See Halo v. Yale Health Plan, 819 F.3d 42, 60-61 (2d Cir. 2016)
                                              7   (“when denying a claim for benefits, a plan’s failure to comply with the Department of
                                              8   Labor’s claims-procedure regulation, 29 C.F.R. § 2560.503-1, will result in that claim being
                                              9   reviewed de novo in federal court, unless the plan has otherwise established procedures in full
                                             10   conformity with the regulation and can show that its failure to comply with the claims-
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   procedure regulation in the processing of a particular claim was inadvertent and harmless.”)
      RONSTADT LAW, PLLC




                                             12      105. Instead of evaluating a participant’s eligibility based on the applicable plan language
              (602) 615-0050




                                             13   and medical evidence, Mr. Ortega is informed and believes that Unum makes claims
                                             14   decisions based on the claims resources and financial risk it faces on certain claims.
                                             15      106. The Policy requires only that Mr. Ortega be unable to perform the duties of his
                                             16   regular occupation, as opposed to any occupation.
                                             17      107. Consequently, absent a showing of significant medical improvement, Mr. Ortega
                                             18   would have been eligible for benefits until the maximum benefit duration, a period of five
                                             19   years.
                                             20      108. On information and belief, Unum’s motivation in terminating Mr. Ortega’s
                                             21   benefits was to eliminate a long-term financial liability.
                                             22      109. As a result, Unum failed to conduct a full and fair review.
                                             23      110. Unum did not properly consider all of the available evidence when terminating Mr.
                                             24   Ortega’s benefits.
                                             25      111. Unum’s conduct violated the Policy and Unum’s own claims administration
                                             26   guidelines because it failed to offer Mr. Ortega an IME before terminating his benefits.
                                             27
                                             28

                                                                                                 -11-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 12 of 20



                                              1      112. Unum’s attempt to schedule an IME after it already terminated Mr. Ortega’s
                                              2   benefits constitutes a tacit admission it had not fully investigated his claim prior to
                                              3   terminating benefits.
                                              4      113. Unum ignored the June 13, 2020 response from PA-C Brittany Johnson, who
                                              5   concluded Mr. Ortega could still not perform sedentary work.
                                              6      114. Unum also ignored the independent FCE and vocational reports Mr. Ortega
                                              7   submitted with his Response and Second Response.
                                              8      115. Unum did not forward the January 12, 2021 FCE addendum report to any medical
                                              9   reviewer for comment, although that addendum directly addressed the time period Unum
                                             10   was placing at issue.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      116. Instead, Unum ignored the FCE addendum report and issued Final Denial based
      RONSTADT LAW, PLLC




                                             12   on Dr. Schnars’ prior conclusions.
              (602) 615-0050




                                             13      117. Unum exclusively relied on medical reviews provided by in-house medical
                                             14   consultants and non-examining physicians.
                                             15      118. As noted in Mr. Ortega’s December 8, 2020 Response, on information and belief,
                                             16   Dr. Schnars has a lengthy professional relationship with Unum through which she provides
                                             17   cursory reports citing a “lack of physiologic evidence,” which Unum then relies on to
                                             18   terminate valid LTD claims.
                                             19      119. Unum’s retention of Dr. Schnars to evaluate these claims is directly informed and
                                             20   motivated by its structural conflict of interest.
                                             21      120. On information and belief, Unum used in-house reviewers in evaluating Mr.
                                             22   Ortega’s claim because it knew that the in-house reviewers’ recommendations would be
                                             23   unfavorable for the continuation of Mr. Ortega’s benefits.
                                             24      121. Unum abused its discretion by basing its decision on unreliable and inaccurate
                                             25   information, such as the reports provided by Dr. Schnars. When confronted with this
                                             26   knowledge, Unum continued to rely on Dr. Schnars despite her obvious bias.
                                             27
                                             28

                                                                                                 -12-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 13 of 20



                                              1      122. On information and belief, Unum provides its reviewers and vendors with internal
                                              2   notes and financial information about the claim, compromising their ability to make
                                              3   “independent” medical determinations and creating further bias in reviews.
                                              4      123. Unum routinely emphasizes information that favors a denial of benefits while
                                              5   deemphasizing other information that suggests a contrary conclusion.
                                              6      124. In the Final Denial, Unum asserted Mr. Ortega had “adequate exercise capacity”
                                              7   on stress testing, an idea that was roundly debunked during the functional capacity
                                              8   examination, when Mr. Ortega exhibited dangerously low oxygen saturation levels upon
                                              9   minimal physical exertion.
                                             10      125. Unum’s biased medical consultants mischaracterize evidence to support their
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   conclusions an individual can work.
      RONSTADT LAW, PLLC




                                             12      126. Dr. Schnars, for instance, noted Mr. Ortega’s treating pulmonologist “is not
              (602) 615-0050




                                             13   opining [restrictions and limitations] due to longstanding COPD,” but Mr. Ortega’s treating
                                             14   pulmonologist did not express that. He was merely silent on the matter.
                                             15      127. Unum’s consultants characterized the absence of evidence from a provider as that
                                             16   provider’s tacit agreement the individual is not Disabled. This is a gross mischaracterization.
                                             17      128. Unum failed to properly consider the opinions of Mr. Ortega’s treating providers
                                             18   and independent outside consultants.
                                             19      129. In terminating Mr. Ortega’s LTD benefits, Unum completely disregarded evidence
                                             20   that Mr. Ortega’s respiratory conditions had not changed or improved.
                                             21      130. On information and belief, Unum engaged in claim discussions to decide the
                                             22   directions of appeals without having reviewed all of the medical evidence, demonstrating its
                                             23   predetermined path of terminating benefits.
                                             24      131. In its December 16, 2020 correspondence, Unum asserted, “[w]e believe the
                                             25   available information supports [the unfavorable] decision.”
                                             26      132. Unum inadvertently revealed its intention to uphold the termination of benefits
                                             27   even before receiving any substantive response from Mr. Ortega.
                                             28

                                                                                                -13-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 14 of 20



                                              1      133. Unum has a history of parsimonious claims handling, which is directly relevant to
                                              2   this Court’s analysis of the standard of review, including whether to confer Unum with
                                              3   discretionary authority, and it is also relevant to this Court’s consideration of Unum’s
                                              4   procedural violations.
                                              5      134. Unum’s ERISA violations were more than de minimis.
                                              6      135. Unum failed to engage in a “meaningful dialogue” regarding Mr. Ortega’s claim.
                                              7      136. Notably, Unum insisted that Mr. Ortega submit only documentation “time
                                              8   relevant” to the original Denial.
                                              9      137. Unum cannot ignore documentary evidence post-dating June 2020.
                                             10      138. Unum engrafted terms onto the Policy, depriving Mr. Ortega his right to a full and
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   fair review under ERISA.
      RONSTADT LAW, PLLC




                                             12      139. It is impossible for Mr. Ortega to generate evidence contemporaneous to the
              (602) 615-0050




                                             13   Denial six months after the fact.
                                             14      140. Unum engrafted superfluous requirements of proof onto the Plan, making it
                                             15   impossible for Mr. Ortega to provide the documentation necessary for Unum to overturn
                                             16   its Denial. Even still, he provided the best evidence possible in the form of a two-day FCE.
                                             17      141. Unum engaged in procedural irregularities to serve its own financial best interests.
                                             18      142. On information and belief, Unum’s termination of Mr. Ortega’s claim is tied
                                             19   directly to an aggressive effort by Unum to limit its liability on LTD insurance claims in
                                             20   early 2020.
                                             21      143. In the first quarter of 2020, the period of time when Mr. Ortega filed his LTD
                                             22   claim, Unum had suffered a $120 million net income loss compared to the corresponding
                                             23   quarter from the year prior.
                                             24      144. The Maine Bureau of Insurance concluded that Unum’s statutory reserves were
                                             25   deficient by $2.1 billion at the end of 2018, necessitating a plan to “phase-in” hundreds of
                                             26   millions of dollars to ensure its statutory reserve obligations were met.
                                             27
                                             28

                                                                                                -14-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 15 of 20



                                              1       145. Unum’s group disability business experienced a nearly 8% decrease of adjusted
                                              2   operating income and a 15% decrease in sales compared to the first quarter of the prior
                                              3   year.
                                              4       146. Unum only suffered a group disability benefit ratio loss of 1.5% “due primarily to
                                              5   favorable claim recovery experience in our group long-term disability product line, partially
                                              6   offset by higher claims incidence in both our group long-term and short-term disability
                                              7   product lines.” Pandemic Cited As Unum Faces Major Income Drop, $2.1 Billion Reserve Deficiency
                                              8   At Maine Operation, May 6, 2020,
                                              9   https://www.chattanoogan.com/2020/5/6/408632/Pandemic-Cited-As-Unum-Faces-
                                             10   Major.aspx (Last accessed March 9, 2021).
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11       147. On information and belief, as a result of Unum’s deficient claims reserves and
      RONSTADT LAW, PLLC




                                             12   revenue and profitability, it has engaged in aggressive LTD claim termination efforts
              (602) 615-0050




                                             13   companywide.
                                             14       148. On information and belief, Mr. Ortega was a victim of Unum’s corporate efforts to
                                             15   drive profitability.
                                             16       149. Mr. Ortega is informed and believes that Unum’s conduct in this case would
                                             17   violate the terms of the 2005 California Settlement Agreement.
                                             18      150. Under the de novo standard of review, to be entitled to benefits, Mr. Ortega need
                                             19   only prove by a preponderance of the evidence that he is Disabled.
                                             20      151. Even under the abuse of discretion standard of review, Unum abused its
                                             21   discretion, because its decision terminating Mr. Ortega’s disability benefits was arbitrary and
                                             22   capricious unduly influenced by Unum’s financial conflicts of interest. These conflicts of
                                             23   interest precluded the full and fair review required by ERISA, 29 U.S.C. 1133(2) and 29
                                             24   C.F.R. § 2560.503-1(g)(1) and (h)(2).
                                             25      152. Mr. Ortega is entitled to discovery regarding the effects of the procedural
                                             26   irregularities and structural conflict of interest that infiltrated the claims handling process
                                             27   and also regarding the effects of Unum’s reviewing physicians’, its employees’, and its
                                             28

                                                                                                 -15-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 16 of 20



                                              1   vendors’ financial conflicts of interest, biases, and motivations on the decision terminating
                                              2   Mr. Ortega’s LTD claim.
                                              3      153. Under the de novo standard of review, Mr. Ortega is entitled to discovery
                                              4   regarding, among other things, the credibility of Unum’s medical reviews and Unum’s lack
                                              5   of partiality due to its financial conflicts of interest. Opeta v. Nw. Airlines Pension Plan for
                                              6   Contract Employees, 484 F.3d 1211, 1217 (9th Cir. 2007) (under the de novo standard of
                                              7   review, new evidence may be admitted regarding, among other things: “the credibility of
                                              8   medical experts… [and] instances where the payor and the administrator are the same entity
                                              9   and the court is concerned about impartiality” (quoting Quesinberry v. Life Ins. Co. of N. Am.,
                                             10   987 F.2d 1017, 1026-27 (4th Cir. 1993)).
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      154. Pursuant to the coverage provided in the Plan, to ERISA 29 U.S.C. § 1132(a)(1)(B),
      RONSTADT LAW, PLLC




                                             12   and to applicable federal law, Mr. Ortega is entitled to recover all benefits due under the
              (602) 615-0050




                                             13   terms of the Plan, and to enforce his rights under the Plan.
                                             14      155. Mr. Ortega is entitled to reinstatement of any other employee benefits that were
                                             15   terminated, discontinued, or suspended as a result of the termination of his disability
                                             16   benefits. He is entitled to a restoration of the status quo ante before LTD benefits were
                                             17   wrongfully terminated.
                                             18      156. Pursuant to 29 U.S.C. § 1132(g), Mr. Ortega is entitled to recover his attorneys’
                                             19   fees and costs incurred herein.
                                             20      157. Mr. Ortega is entitled to prejudgment interest on the benefits to which he is
                                             21   entitled and on his damages at the highest legal rate until paid.
                                             22                                              COUNT II
                                                                                      (Breach of Fiduciary Duty)
                                             23                                        (Unum and AvAir Pros)
                                             24      158. All other paragraphs are incorporated by reference.
                                             25      159. Under 29 U.S.C. § 1132(a)(3), this Court may enjoin any act or practice that
                                             26   violates ERISA or the terms of the Plan, as well as grant other appropriate equitable relief,
                                             27   provided that such relief is not recoverable under 29 U.S.C. § 1132(a)(1)(B).
                                             28

                                                                                                   -16-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 17 of 20



                                              1      160. Unum is a fiduciary and owes fiduciary duties to Plan participants, including Mr.
                                              2   Ortega.
                                              3      161. AvAir Pros is a fiduciary and owes fiduciary duties to Plan participants, including
                                              4   Mr. Ortega.
                                              5      162. Under 29 U.S.C. § 1104(a), Unum and AvAir Pros are required to discharge their
                                              6   duties with the care, skill, prudence, and diligence under the circumstances that a prudent
                                              7   man or woman acting in like capacity and familiar with such matters would use under 29
                                              8   U.S.C. § 1104(a).
                                              9      163. Under ERISA, which is founded in trust principles, Unum and AvAir Pros are
                                             10   required to administer claims in the best interests of beneficiaries and participants as part of
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   its fiduciary duty.
      RONSTADT LAW, PLLC




                                             12      164. In multiple ways throughout the administration of Mr. Ortega’s claim, Unum and
              (602) 615-0050




                                             13   AvAir Pros breached their fiduciary duties pursuant to 29 U.S.C. § 1132(a)(3).
                                             14      165. Unum’s arbitrary and capricious claims handling generally constitutes a breach of
                                             15   fiduciary duty, because Unum’s claims handling was discharged imprudently and caused Mr.
                                             16   Ortega serious harm that cannot be recovered under 29 U.S.C. § 1132(a)(1)(B).
                                             17      166. Unum failed to reasonably investigate Mr. Ortega’s claim.
                                             18      167. Unum ignored meaningful, objective evidence of Mr. Ortega’s ongoing Disability,
                                             19   including the opinions of his treating provider and other independent experts.
                                             20      168. Unum mischaracterized Mr. Ortega’s regular occupation in a manner supportive of
                                             21   the termination of his benefits.
                                             22      169. Unum employed biased reviewers with longstanding insurance industry ties to
                                             23   generate unfavorable medical opinions resulting in the termination of Mr. Ortega’s LTD
                                             24   claim.
                                             25      170. Unum engrafted superfluous requirements of proof onto the Plan.
                                             26      171. Unum’s conduct evinces an outcome-oriented approach to Mr. Ortega’s claim.
                                             27      172. On information and belief, Unum instructs and/or incentivizes certain employee(s)
                                             28   to terminate fully insured LTD claims and appeals based on bias or its financial interests.
                                                                                                -17-
                                                      Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 18 of 20



                                              1        173. Mr. Ortega is informed and believes that Unum’s employees are trained in
                                              2   administering claims in the best interests of Unum, not Plan participants.
                                              3        174. Unum demonstrated bias and malice against Mr. Ortega through its employees.
                                              4   Instead of fully and fairly reviewing the medical evidence, Unum unreasonably denied Mr.
                                              5   Ortega’s claim based on unreliable evidence.
                                              6        175. Mr. Ortega is informed and believes that Unum has targeted claims under the Plan,
                                              7   including Mr. Ortega’s, which is a breach of fiduciary duty.
                                              8        176. On information and belief, Unum breached its fiduciary duty to Mr. Ortega by
                                              9   terminating his claim in an effort to avoid its financial liability.
                                             10        177. Unum’s failure to act prudently and in the best interests of Mr. Ortega is a breach
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11   of fiduciary duty requiring appropriate equitable relief following discovery of Unum’s
      RONSTADT LAW, PLLC




                                             12   conduct as it relates to Mr. Ortega’s claim.
              (602) 615-0050




                                             13        178. AvAir Pros breached its fiduciary duties by failing to perform the fiduciary duties
                                             14   imposed by ERISA, including having plan documents that meet the statutory requirement,
                                             15   failing to monitor Unum’s claim handling, failing to ensure Unum performed its duties
                                             16   under the Plan, and failing to take prudent or appropriate corrective action.
                                             17        179. To the extent that Unum’s denial of benefits caused Mr. Ortega harm
                                             18   unrecoverable under 29 U.S.C. § 1132(a)(1)(B), then that harm is recoverable under 29
                                             19   U.S.C. § 1132(a)(3).
                                             20        180. Based on the facts of this case, Mr. Ortega has “other equitable relief” available to
                                             21   him in several forms, including but not limited to surcharge,1 because the relief available
                                             22   under 29 U.S.C. § 1132(a)(1)(B) does not make Mr. Ortega whole for his losses from
                                             23   Unum’s and AvAir Pros’ breaching conduct.
                                             24        181. Mr. Ortega has experienced significant financial harm flowing from the wrongful
                                             25   termination of his benefits.
                                             26
                                                  1
                                             27     A surcharge is a kind of equitable monetary remedy against a trustee, which puts the beneficiary
                                                  in the position he would have attained but for the trustee’s breach. Surcharge extends to a breach
                                             28   of trust committed by a fiduciary encompassing any violation of a duty imposed upon that
                                                  fiduciary.
                                                                                                  -18-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 19 of 20



                                              1      182. Mr. Ortega depleted his emergency savings and 401k to help meet his financial
                                              2   obligations after the termination of his benefits.
                                              3      183. Mr. Ortega has relied on loans from friends and incurred high-interest credit card
                                              4   debt to meet his financial obligations after the termination of his benefits.
                                              5      184. Still, Mr. Ortega has been unable to fully meet his financial obligations and has
                                              6   experienced financial penalties as a result.
                                              7      185. Due to the wrongful termination of his benefits, Mr. Ortega could no longer afford
                                              8   COBRA insurance and has foregone some necessary medical treatment.
                                              9      186. The Court has broad discretion to fashion appropriate relief to make Mr. Ortega
                                             10   whole and should mold the relief necessary to protect the rights of the participants.
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11      187. Mr. Ortega is entitled to injunctive or mandamus relief under 29 U.S.C. §
      RONSTADT LAW, PLLC




                                             12   1132(a)(3).
              (602) 615-0050




                                             13      188. He is entitled to enjoin any act or practice by Unum and AvAir Pros that violates
                                             14   ERISA or the Plan, or seek other appropriate equitable relief that is traditionally available in
                                             15   equity.
                                             16      189. Unum was unjustly enriched as a result of its breach of fiduciary duty violations,
                                             17   because it wrongfully withheld Mr. Ortega’s benefits for its own profit.
                                             18      190. Unum engaged in several procedural violations in an attempt to circumvent its
                                             19   obligations under ERISA, which is conduct the Court can enjoin.
                                             20      191. Unum acted with malice and in bad faith against Mr. Ortega, which constitutes a
                                             21   violation of its fiduciary obligations.
                                             22      192. ERISA “does not elsewhere adequately remedy” the injuries caused to Mr. Ortega
                                             23   by Unum’s and AvAir Pros’ breach of fiduciary duty violations.
                                             24      193. As a direct and proximate result of the breaches of fiduciary duty, Mr. Ortega
                                             25   suffered actual, significant financial harm and has incurred financial expense.
                                             26      194. Mr. Ortega is entitled to prejudgment interest on the benefits to which he is
                                             27   entitled and on his damages at the highest legal rate until paid in full.
                                             28

                                                                                                 -19-
                                                    Case 2:21-cv-00449-DJH Document 1 Filed 03/16/21 Page 20 of 20



                                              1      195. Pursuant to 29 U.S.C. § 1132(g), Mr. Ortega is entitled to recover his attorneys’
                                              2   fees and costs incurred herein.
                                              3          WHEREFORE, on all claims, Mr. Ortega prays for entry of judgment against
                                              4          Defendants as set forth in this Complaint, which includes:
                                              5          A.     All past and future owed LTD benefits under the terms of the Plan;
                                              6          B.     Clarifying and determining Mr. Ortega’s rights to future benefits under the
                                              7          terms of the Plan;
                                              8          C.     For any other benefits Mr. Ortega may be entitled to receive under the Plan
                                              9          due to his disability;
                                             10          D.     All other equitable relief that is proper as a result of Unum’s and AvAir Pros’
6122 N. 7th St., Ste. B, Phoenix, AZ 85014
  P.O. Box 34145, Phoenix, AZ 85067




                                             11          breaches of fiduciary duties;
      RONSTADT LAW, PLLC




                                             12          E.     An award of Mr. Ortega’s attorneys’ fees and costs incurred herein;
              (602) 615-0050




                                             13          F.     An award of prejudgment interest on benefits and damages at the highest
                                             14          legal rate until paid; and
                                             15          G.     For such and further relief as the Court deems just, equitable, and reasonable.
                                             16          Dated this 16th day of March, 2021.
                                             17
                                                                                         RONSTADT LAW, PLLC
                                             18
                                             19                                          By: s/ Erin Rose Ronstadt
                                                                                              Erin Rose Ronstadt
                                             20                                               Clayton W. Richards
                                                                                              Attorneys for Plaintiff
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28

                                                                                                  -20-
